DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1/ 2/ 4-5/ 10-12/ 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulinsky et al. US 2014/0238858 A1 [Kulinsky].
Regarding claim 1, Kulinsky teaches An electrochemical system [abstract/ paragraph 40] comprising: an electrochemical cell [see inside cell 18, FIG. 1] comprising an electrolyte solution [paragraph 20 teaches solution] containing particles [particles 20, paragraph 20]; an electrode system [paragraph 21; FIG. 1] positioned in the electrochemical cell [see cell 18, FIG. 1], wherein the electrode system comprises a counter electrode [22, FIG. 1], a reference electrode [24, FIG. 1], and a working electrode [14, FIG. 1]; and an open-bore magnet arrangement [FIG. 1 show an open-bore magnet arrangement] comprising a permanent magnet contacting the electrochemical cell [paragraph 49 teaches A separate magnet (e.g., electromagnet or permanent magnet) may be located at or adjacent to the working electrode 14 [which would be contacting the electrochemical cell inside element 18] to attract the particles thereto. The working electrode 14 may also be made of a magnetic material (e.g., ferromagnetic material) that attracts the particles 20 via magnetic attraction].
Regarding claim 2, Kulinsky teaches The electrochemical system of claim 1, wherein the permanent magnet is positioned inside of the electrochemical cell [paragraph 49 teaches A separate magnet (e.g., electromagnet or permanent magnet) may be located at or adjacent to the working electrode 14 [which would be contacting the electrochemical cell inside element 18].
Regarding claim 4, Kulinsky teaches The electrochemical system of claim 1, wherein the particles are magnetic [paragraph 49 teaches that the particles 20 may be magnetic].
Regarding claim 5, Kulinsky teaches The electrochemical system of claim 1, wherein the particles are non-magnetic [paragraph 42 teaches Silicon particles were also used to be incorporated using the process. In contrast to polystyrene, which is an organic material, silicon is inorganic. Including different types of materials into the process, i.e., organic, inorganic, biological materials].
Regarding claims 10/ 17, Kulinsky teaches An apparatus comprising: an electrochemical cell [see inside cell 18, FIG. 1] comprising an electrolyte solution containing particles and metal ions [the abstract teaches a solution containing a polymerizable monomer and particles and applying an AC voltage to the electrode so as to induce positive DEP on the particles and to draw the particles toward the electrode]; an electrode system [paragraph 21; FIG. 1] disposed in the electrolyte solution [see cell 18, FIG. 1], wherein the electrode system comprises a counter electrode [22, FIG. 1], a reference electrode [24, FIG. 1], and a working electrode [14, FIG. 1], and wherein the counter electrode and the working electrode are arranged to allow electric current to flow therebetween [inherent property; paragraph 5]; and an open-bore magnet arrangement [FIG. 1 show an open-bore magnet arrangement] comprising at least one permanent magnet connected to the electrochemical cell [paragraph 49 teaches A separate magnet (e.g., electromagnet or permanent magnet) may be located at or adjacent to the working electrode 14 [which would be contacting the electrochemical cell inside element 18] and arranged to produce a magnetic field in the electrolyte solution to interact with the electric current to produce an electrodeposition of the particles with metal derived from the metal ions onto the working electrode [paragraph 28].
Regarding claim 11, Kulinsky teaches The apparatus of claim 10, wherein the at least one permanent magnet is positioned behind the working electrode [paragraph 49 teaches A separate magnet (e.g., electromagnet or permanent magnet) may be located at or adjacent to the working electrode 14], and wherein the at least one permanent magnet is positioned parallel to the electric current [it is inherent to the electrode to have a current and since the electrode is adjacent to the magnet, then it is necessarily permanent magnet is positioned parallel to the electric current, FIG. 1B].
Regarding claim 12, Kulinsky teaches The apparatus of claim 10, wherein the at least one permanent magnet is positioned perpendicular to the electric current [it is inherent to have current running between electrodes and that would be perpendicular to the magnet adjacent to element 14].








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3/ 6-9/ 13-16/ 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulinsky et al. US 2014/0238858 A1 [Kulinsky] as applied to claims 1/10/ 17 above, and further in view of Hinds et al. IE S990008 A2 [Hinds].
Regarding claims 3/ 13, Kulinsky discloses the claimed invention except for the permanent magnet is positioned outside of the electrochemical cell, wherein the at least one permanent magnet comprises a pair of permanent magnets. 
Hinds teaches permanent magnets [4, FIG. 2] are positioned outside of the electrochemical cell [2], wherein the at least one permanent magnet comprises a pair of permanent magnets [4 and 5].
It would have been obvious to one  having ordinary skill in the art at the time the invention was filed to use the outside permanent magnets or the pair of permanent magnets of Hinds in the electrochemical cell of Kulinsky because that generates a magnetic field in the vicinity of the electrode of an electrochemical cell. The device may be used to increase the rate of electrodeposition and improve the morphology and electrical characteristics of the electrodeposit. By varying the magnitude and direction of the magnetic field, or by rotating the magnetic field created by the device it is possible to further control the quality of the electrodeposit [abstract].
Regarding claims 6/ 9/ 19, Kulinsky and Hinds disclose the claimed invention except for the particles comprise Eu-doped yttria, and wherein the permanent magnet comprises a rare-earth magnet. Stirring the electrolyte solution during the electrodeposition [inherent property] using a non-magnetic stirrer.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use particles comprise Eu-doped yttria, the permanent magnet comprises a rare-earth magnet, and using a non-magnetic stirrer for better overall performance, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 7-8/ 18, the permanent magnet produces a magnetic field of less than 1 Tesla, or the permanent magnet produces a magnetic field of approximately 0.25 Tesla [claim 1 of Hinds teaches the magnetic flux density of the field being in the range 0.01 tesla to 2 tesla], and wherein the electric current comprises a current density of approximately 50 mA/cm2 [claim 5 of Hinds teaches a current density in the range 100 to 100000 amperes per square meter where the direction of the magnetic field produced by a structure of permanent magnets is continuously rotated during the process].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to consider the flux density as taught by Hinds, and a current density approximately 50 for better overall performance, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
Regarding claim 14, Hinds teaches the pair of permanent magnets [4] are positioned parallel to the electric current [the current of electrodes 3].
Regarding claim 15, Hinds teaches the pair of permanent magnets [4] are positioned perpendicular to the electric current [the current between electrodes 3].
Regarding claims 16/ 20, Kulinsky and Hinds disclose the claimed invention except for the pair of permanent magnets are each positioned at 45° angles with respect to the working electrode; and at least one permanent magnet at a selected angle with respect to a flow of the electric current to maximize a Lorentz force applied to the particles. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to consider the claimed locations or positions of the permanent magnet for better overall performance, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837